Citation Nr: 0922994	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-09 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating of greater than 10 percent 
for rheumatic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from November 
1942 to August 1943.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2006 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Cleveland, Ohio.  The Veteran was 
scheduled for Board hearing at the RO in June 2008, but 
failed to appear.  The Veteran's request for a hearing is 
therefore considered withdrawn.  38 C.F.R. § 20.702(d) 
(2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the evidence, the Board finds that this case 
must be remanded for a new VA medical examination.

According to 38 C.F.R. § 4.100 (2008), when a veteran is 
rated under Diagnostic Code 7000, as in this case, certain 
information must be ascertained.  Specifically, medical 
evidence must indicate (a) whether or not cardiac hypertrophy 
or dilatation (documented by electrocardiogram, 
echocardiogram, or X-ray) is present, (b) whether or not 
there is a need for continuous medication, and (c) a METs 
score.  A METs score is not necessary in cases where it is 
medically inadvisable, when left ventricular ejection 
fraction is 50 percent or less, when chronic congestive heart 
failure is present or there has been more than one episode of 
such within the past year, or when a 100 percent rating can 
be assigned based on some other criteria.  Id. 

In this case, the medical evidence does not contain a recent 
METs test, and no reason has been given for its absence.  
Further, other relevant evidence is absent or unascertainable 
from the current medical records and must be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Schedule the Veteran for a VA medical 
examination to determine the current 
degree of severity of his rheumatic heart 
disease.  The claims file, to include a 
copy of this REMAND, must be made 
available to the examiner for review.  The 
examination report should reflect that 
such review was completed.  The 
examination report should specifically 
address the following:

(a) whether or not cardiac hypertrophy or 
dilatation (documented by 
electrocardiogram, echocardiogram, or X-
ray) is present;

(b) whether or not there is a need for 
continuous medication for the Veteran's 
rheumatic heart disease; 

(c) the Veteran's current left ventricular 
ejection fraction; and,

(d) the Veteran's current METs score, 
unless it is determined in writing in the 
examination report that one is not 
medically advisable.

Determinations should include all relevant 
discussion and rationale.  If the examiner 
cannot make a determination relating to 
any of the preceding factors, the examiner 
should clearly state so and explain why it 
is so.

2. After completion of the above and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
Veteran's claim on appeal. Unless the 
benefits sought are granted, the veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case that is fully compliant with the 
provisions of 38 C.F.R. § 19.29 (2008).  
The Veteran and his representative, if 
any, should then be afforded the 
opportunity to respond, after which the 
case should be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



